Title: From James Madison to Congress, 3 January 1811
From: Madison, James
To: Congress


Confidential
Washington January 3d 1811
I communicate to Congress, in confidence, a letter of the 2d of December, from Governor Folch of West Florida, to the Secretary of State; and another of the same date, from the same, to John McKee.
I communicate, in like manner, a letter from the British Chargè d’affaires, to the Secretary of State, with the answer of the latter. Altho’ the letter can not have been written in consequence of any instruction from the British Government, founded on the late order for taking possession of the portion of West Florida, well known to be claimed by the United States; altho’ no communication has ever been made by that Government to this, of any stipulation with Spain, contemplating an interposition which might so materially affect the United States, and altho’ no call can have been made by Spain, in the present instance, for the fulfilment of any such subsisting engagement; yet the spirit and scope of the document, with the accredited source from which it proceeds, required that it should not be withheld from the consideration of Congress.
Taking into view the tenor of these several communications, the posture of things with which they are connected, the intimate relation of the country adjoining the United States Eastward of the River Perdido to their security and tranquility, and the peculiar interest they otherwise have, in its destiny; I recommend to the consideration of Congress, the seasonableness of a declaration, th⟨at⟩ the United States, could not see, without serious inquietude, any part of a neighbouring territory in which they have, in different respects, so deep and so just a concern, pass from the hands of Spain, into those of any other Foreign power.
I recommend to their consideration, also, the expediency of authorizing the Executive to take temporary possession of any part or parts of the said territory, in pursuance of arrangements, which may be desired by the Spanish authorities; and for making provision for the Government of the same, during such possession.
The wisdom of Congress, will at the same time determine, how far it may be expedient to provide for the event of a subversion of the Spanish authorities, within the territory in question, and an apprehended occupancy thereof by any other foreign power.
James Madison
